IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

MARTIN SCHMOLDT,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D13-5610

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed February 24, 2015.

An appeal from the Circuit Court for Escambia County.
W. Joel Boles, Judge.

Martin Schmoldt, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Brittany Rhodaback, Assistant Attorney
General, for Appellee.




PER CURIAM.

      AFFIRMED.


RAY, MAKAR, and BILBREY, JJ., CONCUR.